92 F.3d 1178
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Nicholas FORTESCUE, Jr., Plaintiff-Appellant,v.David R. HILLIER, Trustee;  Jerry E. King, Court-AppointedAuctioneer;  Robert Camille;  Historic Flat Rock;  W.R.Taber;  Sidney Kirkley;  Linda Osteen Bentley;  HarleyOsteen;  Harvey Spiegel;  Gregory P. Justus;  Hilda Camille;Brenda B. Bryson;  Clifford Shipman;  Delores J. Shipman;Roscoe Green;  Nancy Green;  Tom Long;  Christina Long;Charles T. Larus, Defendants-Appellees.
No. 95-2722.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 30, 1996.Decided:  August 2, 1996.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Richard L. Voorhees, Chief District Judge.  (CA-95-65, BK-93-10347)
William Nicholas Fortescue, Jr., Appellant Pro Se.  David G. Gray, Jr., WESTALL, GRAY, KIMEL & CONNOLLY, Asheville, NC;  Robert Keith Johnson, Charlotte, NC, for Appellees.
W.D.N.C.
AFFIRMED.
Before WILKINSON, Chief Judge, MOTZ, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing his bankruptcy appeal and denying his motion for reconsideration.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Fortescue v. Hillier, Nos.  CA-95-65;  BK-93-10347 (W.D.N.C. Apr. 18 & Aug. 22, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED